 1
 2
 3
                               UNITED STATES DISTRICT COURT
 4
                                       DISTRICT OF NEVADA
 5
 6   ARASH HASHEMI,
                                                           Case No.: 2:19-cv-00212-RFB-NJK
 7          Plaintiff(s),
                                                                         ORDER
 8   v.
                                                                   (Docket Nos. 21, 25)
 9   PROGRESSIVE NORTHERN INSURANCE
     COMPANY,
10
            Defendant(s).
11
12         Pending before the Court is the parties’ stipulation that (1) Pablo Nunez will be deposed at
13 Keating Law Group and (2) Plaintiff will not contact any of Progressive Insurance Company’s
14 employees. Docket No. 25. The Court deems the stipulation a request to withdraw Defendant’s
15 motion for a limited protective order, Docket No. 21, and GRANTS the stipulation only in that
16 limited regard. 1 The motion at Docket No. 21 is withdrawn.
17         IT IS SO ORDERED.
18         Dated: September 13, 2019
19                                                              ______________________________
                                                                Nancy J. Koppe
20                                                              United States Magistrate Judge
21
22
23
24
25
26
27
          1
             To the extent that the parties were seeking the Court’s permission to depose Nunez at the
28 place of their choosing, they do not need it. See Fed. R. Civ. P. 29(a).

                                                    1
